Citation Nr: 1209343	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-49 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for vitiligo.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, granted service connection for vitiligo, assigning a 10 percent initial disability rating.  This matter arises from the Veteran's disagreement with the 10 percent initial rating assigned for the vitiligo disability.  

Reviewing the procedural history of this matter, in the August 2007 rating decision from which this appeal arises, the RO also granted service connection for an adjustment disability, secondary to the vitiligo disability, assigning an initial noncompensable (zero percent) disability rating.  In May 2008, the Veteran filed a Notice of Disagreement (NOD), explicitly disagreeing with only the 10 percent initial rating assigned for vitiligo in the August 2007 rating decision.  As the Veteran subsequently did not file a timely NOD, disagreeing with the initial rating assigned for the adjustment disability, the portion of the August 2007 rating decision assigning an initial noncompensable (zero percent) rating for the adjustment disability became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011) (indicating that a veteran has one year from the date of the issuance of a rating decision to file a NOD or the decision will become final).  In September 2009, the Veteran filed a statement, indicating that she also disagreed with the noncompensable (zero percent) initial rating assigned for the adjustment disability.  As the August 2007 rating decision has become final, the Veteran cannot file a NOD, disagreeing with the initial rating assigned for the adjustment disability; therefore, the Board refers a claim for an increased (compensable) rating for an adjustment disability to the RO for development.  

In January 2012, the Veteran testified at a Board personal hearing before the undersigned Veterans Law Judge at the Central Office in Washington, DC (Central Office hearing).  A transcript has been procured and is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issue of a higher initial rating for vitiligo is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).  The Board notes that there are outstanding private treatment records that have not been procured and incorporated with the claims file.  In September 2009, the Veteran filed an authorization and release form, allowing the RO to procure records regarding treatment for vitiligo from the offices of Dr. Anita Henderson in Cumberland, Maryland.  The record contains no indication that the RO attempted to procure any records from Dr. Henderson's office.  The Board notes that all treatment records indicating the severity of the Veteran's vitiligo disability during the initial rating period are relevant to the Veteran's claim for a higher initial rating for vitiligo.  Therefore, the AMC/RO should attempt to obtain and associate with the claims file all pertinent evidence relating to the evaluation or treatment of the Veteran's vitiligo, to include the private treatment records from the offices of 
Dr. Henderson.

The Board also finds that the AMC/RO should provide the Veteran with an additional VA medical examination in this matter.  Currently, the vitiligo disability is rated as 10 percent disabling under Diagnostic Code 7823, the criteria for rating vitiligo.  Under these criteria, the maximum 10 percent rating is to be assigned for vitiligo affecting exposed areas.  38 C.F.R. § 4.118 (2011).  

At the January 2012 Board personal hearing, the Veteran testified that her vitiligo was manifested by various symptoms not included in the diagnostic code criteria for vitiligo.  The Veteran testified that the vitiligo disability covered 100 percent of her body, including her face and head.  The Veteran stated in writing and at the hearing her belief that, in addition to depigmentation of the skin, the service-connected vitiligo disability caused the following skin abnormalities: the skin becomes redden, blisters, and becomes sensitive with minimal exposure to the sun; psoriasis on the right elbow; and patches of skin become scaly, indurated, or inflexible.  

Because the Veteran asserts that her vitiligo is manifested by other symptomatology which might potentially allow for a higher rating under other diagnostic codes utilized in rating skin disabilities, if such symptoms are in fact due to the service-connected vitiligo.  As vitiligo is manifested primarily by skin depigmentation, and there is no competent evidence of record on the question of whether the other claimed skin symptoms or disorders are associated with or a symptom of the service-connected vitiligo, further VA examination and medical opinion is necessary to decide this claim.  

For these reasons, a VA medical (skin disorders) examination should be provided to determine, as much as possible, the precise skin symptomatology that is related to the service-connected vitiligo, as well as to differentiate any skin symptoms or disorders that are not due to the service-connected vitiligo.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  See also 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that she identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who provided treatment for vitiligo or any other skin symptoms the Veteran asserts are due to/related to vitiligo.  The AMC/RO should especially request that the Veteran file an authorization form allowing for the procurement of treatment records from the offices of Dr. Anita Henderson in Cumberland, Maryland.  When the requested information and any necessary authorizations have been received, the AMC/RO should attempt to obtain copies of all pertinent records which have not already been obtained.  

2.  The AMC/RO should schedule the Veteran for a comprehensive VA skin disorders examination to determine the current nature and severity of her service-connected vitiligo, including to determine which symptoms are associated with vitiligo and to differentiate any skin disorder symptoms that are not related to vitiligo.  The relevant documents in the claims folder should be made available to the VA examiner for review. 

A) All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the VA examiner.

B) With respect to the Veteran's service-connected vitiligo, the VA examiner should state the following: what percentage of the Veteran's body is affected by vitiligo, what percentage of exposed areas are affected by vitiligo, and what treatment the Veteran undergoes, including whether she requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and the duration of such therapy. 

C) The VA examiner should determine if there is any disfigurement due to the vitiligo, including whether the Veteran displays visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or any characteristics of disfigurement. 

D) The VA examiner should specifically indicate which of any of the following characteristics of disfigurement the Veteran has: (1) scars 5 or more inches (13 or more cm.) in length; (2) scars at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scars elevated or depressed on palpation; (4) scars adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

E) The VA examiner should specifically differentiate any skin symptomatology that is not due to vitiligo from the symptoms that are due to vitiligo, indicating any of the symptomatology that are not related to vitiligo.  Specifically, the VA examiner should:

a.  Describe the effects that exposure to the sun would have on the Veteran's skin, and state whether it is at least as likely as not that such symptomatology is related to vitiligo.  If sun exposure effects are not related to vitiligo, please explain the reasons for such opinion.

b.  If you find that the Veteran has psoriasis, state whether it is at least as likely as not that such symptomatology is related to vitiligo. If psoriasis is not related to vitiligo, please explain the reasons for such opinion.

c.  If any portion of the Veteran's skin to is found to be scaly, indurated, or flexible, state whether it is at least as likely as not that such symptomatology is related to vitiligo.  If any such skin findings are not related to vitiligo, please explain the reasons for such opinion. 

The VA examiner should also note any skin symptoms not listed above, and indicate whether they are related to the Veteran's vitiligo or not related to vitiligo.  Photographs of any vitiligo of the Veteran's head, face, and/or neck should be taken and submitted with the examination report.  The VA examiner should provide a complete rationale for all conclusions reached. 

3.  After the completion of the above, the AMC/RO should re-adjudicate the issue of a higher initial rating for vitiligo, including any question of whether an extraschedular referral is warranted.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


